DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Patent Board Decision
The Examiner notes that the 35 U.S.C. § 101 and 35 U.S.C. § 103 rejections in the Final Office Action mailed on 05/23/2019 were affirmed by Patent Trial and Appeal Board (PTAB) in the Decision mailed on 07/12/2021. 

Response to Amendment
This Office Action is in response to the Amendment filed on 12/20/2021. 
Claim 20 is amended and withdrawn as being directed towards the non-elected invention. 
Claims 1, 12, and 17 are currently amended. 
Claims 1-19 are currently pending and examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-19 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A […] method for transforming a direct mail interaction between a specific individual and a specific advertiser, on the basis of a specific direct mail piece, having written content relating to an offering by the specific advertiser, the specific piece physically delivered to the specific individual as part of a direct mail program supporting the specific advertiser, the method […] comprising: operating the direct mail program to provide a set of direct mail pieces, the direct mail pieces (a) featuring the offering by the specific advertiser, (b) being targeted and physically delivered to identified individuals, each direct mail piece including in its written content (i) a code identifying a corresponding one of the identified individuals, and (iii) an instruction to the corresponding individual to manifest interest in the content by sending, to the text-to phone number, a text message that includes the code, and (c) being arranged so that one of the direct mail pieces of the set is delivered to the specific individual, the specific individual having […] a telephone number; responsive to receipt, […] pursuant to the direct mail piece delivered to the specific individual, of a […] message including the code, from […] the specific individual; receiving […] mobile phone data including code and the telephone number […] of the specific individual, […] storing record data, for each one of the identified individuals, including the specific individual, such individual’s name, address, and code; storing […] in association with the record data […] for the specific individual, the telephone number […] of the specific individual; retrieving […] based on the received code, an advertiser message on behalf of the advertiser pertinent to the specific individual, and causing the advertiser message to be delivered to […] the specific individual […]; and transmitting […] to […] the specific advertiser, a sales lead message providing data including the name and mobile telephone number of the specific individual; whereupon the direct mail interaction between the specific individual and the specific advertiser is transformed into a[] […] relationship based directly on utilization by the specific individual of the code and the text-to phone number […]. 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “computer-implemented”, “utilizing computer processes, carried out by an intermediary server system”, “a mobile telephone”, “at a mobile telephone carrier interface”, “text [message]”, “wherein the intermediary server system is coupled to a direct mail program database system”, “computer system”, “electronic” and “wherein the intermediary server system, the computer system of the specific advertiser, and the mobile telephone carrier interface are mutually distinct entities” and “in an environment provided by the intermediary server system.” These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated “text [message]” also amount to adding insignificant extra-solution activity. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements of “text [message]” also amount to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least ¶ 3 of US 2015/0106207, ¶ 2 of US 2004/0063445, and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality). With regards to the remaining additional elements, they do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered 
Claims 2-6 and 8-11 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 2-6 and 8-11 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-6 and 8-11 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 7 also recites limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 7 recites the additional elements of “a set of databases.” However, for the same reasons set forth with respect to claim 1, claim 7 also does not integrate the judicial exception into a practical application or amount to significantly more because the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claim 12 recites substantially similar limitations as claim 1. Therefore, claim 12 also recites an abstract idea in Step 2A Prong 1 (i.e., mental process and/or certain method of organizing human activity). Claim 12 recites the additional elements of “A non-transitory computer storage medium encoded with instructions which, when executed on an intermediary server system coupled to a mobile telephone carrier interface, establish a computer-implemented”, “utilizing computer processor”, “a mobile telephone”, “text [message]”, “wherein the intermediary server system is coupled to a direct mail program database system”, “a server”, “electronic”, and “wherein the intermediary server system, the computer system of the specific advertiser, and the mobile telephone carrier interface are mutually distinct entities”, and “in an environment provided by the intermediary server system.” However, for the same reasons set forth with respect to claim 1, claim 12 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 13-19 also recite limitations that are similar to the abstract ideas identified with respect to claim 12 (i.e., certain methods of organizing human activities and/or mental processes). Claims 13-19 do not recite any additional elements other than those recited in claim 12. Therefore, for the same reasons set forth with respect to claim 12, claims 13-19 also do not integrate the judicial exception into a practical application or amount to significantly more. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith (US 2010/0262428), referred to hereinafter as Goldsmith, in view of Davidow et al. (US 2009/0037253), referred to hereinafter as Davidow.  
As per Claim 1, Goldsmith discloses A computer-implemented method for transforming a direct mail interaction between a specific individual and a specific advertiser, on the basis of a specific direct mail piece, having written content relating to an offering by the specific advertiser, the specific piece physically delivered to the specific individual as part of a direct a mail program supporting the specific advertiser, the method utilizing computer processes, carried out by an intermediary server system, comprising (The Examiner notes that the above italicized and underlined limitations are intended use language and/or nonfunctional descriptive material that is not given patentable weight. However, see at least Abstract “Systems and processes are provided that merge print and/or direct mailing marketing with mobile marketing to assist marketers to identify an interested consumer with the desired product/service in which messages are transmitted between mobile units and at least one market server to identify and provide specific messages identifying users of the mobile units and offers related to a desired product and/or service. The market server identifies such messages through the use of a market database containing unique keywords and consumer information.” ¶ 20 “Print or direct mailing provides marketers an advertising channel to inform potential customers of a product that does not require a consumer to first contact the marketer. For example, through advertisements in newspapers or magazines or inserts or coupons in mailings sent to a consumer's residence, a marketer informs the consumer of a product. Such advertising could include but is not limited to coupons, one-page advertisements, television and radio advertisement or websites. A short code and an access code or keyword can be added to the advertising. In general, the code and keyword may be communicated to the interested consumer in any fashion as long as it is not first through the a mailing could indicate that there is a two for one pizza deal. when you send a text message with a SMS short code and a keyword (e.g., "pizza123@98765" or "text pizza123 to 98765 for a two for one pizza deal"). Accordingly, through specific advertising channels such as print or direct mailing, a marketer can introduce and inform potential customers of particular products associated with the marketer and subsequently entice the interested consumers to utilize their mobile unit to contact the marketer.” ¶ 22 “Based on the particular keyword sent by a mobile unit, the interested consumer is identified. For example, a marketer knows that the sender is interested in the two for one pizza deal and the marketer also can identify the interested consumer.” ¶ 23 “In one embodiment, based on the identified consumer, one or more databases can be accessed to correlate an identified consumer’s interest or habits that are relevant to the directed advertising campaign and/or the marketer that initially provided the short code and keyword.” ¶ 25 “Each mobile unit may transmit electronic data that is received by a service provider 20.” ¶ 26 “Also included in the system is a market server 30 operationally connected to or integrated with a market database 35. The market server in one embodiment is connected to the service provider 20 or integrated with the service provider. The market server correlates the received SMS Short Code and keyword to a particular marketer record. The record in one embodiment is retrieved from the market database 35 through a query generated by the market server. The record in one embodiment relates a marketer to a particular marketing campaign associated with the received SMS Short Code. Also included in the record or in another record pointed to by the record is an identifier of the caller or sender of the SMS Short Code. In one embodiment, the market server correlates a mailing list, which includes contact information for one or more consumers, to the received keyword to locate and extract the consumer contact information from the list based on the received key word.” Also see at least Figures 1-4): 
operating the direct mail program to provide a set of direct mail pieces, the direct mail pieces (a) featuring the offering by the specific advertiser, (b) being targeted and physically delivered to identified individuals, each direct mail piece including in its written content (i) a code identifying a corresponding one of the identified individuals, (ii) a text-to phone number configured to receive a text message from the corresponding individual, and (iii) an instruction to the corresponding individual to manifest interest in the content by sending, to the text-to phone number, a text message that includes the code, and (c) being arranged so that one of the direct mail pieces of the set is delivered to the specific individual, the specific individual having a mobile telephone, the mobile telephone having a telephone number (Abstract “Systems and processes are provided that merge print and/or direct mailing marketing with mobile marketing to assist marketers to identify an interested consumer with the desired product/service  in which messages are transmitted between mobile units and at least one market server to identify and provide specific messages identifying users of the mobile units and offers related to a desired product and/or service. The market server identifies such messages through the use of a market database containing unique keywords and consumer information.” ¶ 20 “Print or direct mailing provides marketers an advertising channel to inform potential customers of a product that does not require a consumer to first contact the marketer. For example, through advertisements in newspapers or magazines or inserts or coupons in mailings sent to a consumer's residence, a marketer informs the consumer of a product. Such advertising could include but is not limited to coupons, one-page advertisements, television and radio advertisement or websites. A short code and an access code or keyword can be added to the advertising. In general, the code and keyword may be communicated to the interested consumer in any fashion as long as it is not first through the mobile unit. In one example, a mailing could indicate that there is a two for one pizza deal. when you send a text message with a SMS short code and a keyword (e.g., "pizza123@98765" or "text pizza123 to 98765 for a two for one pizza deal"). Accordingly, through specific advertising channels such as print or direct mailing, a marketer can introduce and inform potential customers of particular products associated with the marketer and subsequently entice the one or more databases can be accessed to correlate an identified consumer’s interest or habits that are relevant to the directed advertising campaign and/or the marketer that initially provided the short code and keyword.” ¶ 25 “Each mobile unit may transmit electronic data that is received by a service provider 20.” ¶ 26 “Also included in the system is a market server 30 operationally connected to or integrated with a market database 35. The market server in one embodiment is connected to the service provider 20 or integrated with the service provider. The market server correlates the received SMS Short Code and keyword to a particular marketer record. The record in one embodiment is retrieved from the market database 35 through a query generated by the market server. The record in one embodiment relates a marketer to a particular marketing campaign associated with the received SMS Short Code. Also included in the record or in another record pointed to by the record is an identifier of the caller or sender of the SMS Short Code. In one embodiment, the market server correlates a mailing list, which includes contact information for one or more consumers, to the received keyword to locate and extract the consumer contact information from the list based on the received key word.” ¶ 34 “The keyword in one embodiment is generated based on the customer’s name and/or other customer identification information.”) Also see at least Figures 1-4): 
responsive to receipt, at a mobile telephone carrier interface, pursuant to the direct mail piece delivered to the specific individual, of a text message including the code, from the mobile telephone of the specific individual (Abstract “Systems and processes are provided that merge print and/or direct mailing marketing with mobile marketing to assist marketers to identify an interested consumer with the desired product/service in which messages are transmitted between mobile units and at least one market server to identify and provide specific messages identifying users of the mobile units and offers related to a desired product and/or service. The market server identifies such messages through the use of a market database containing unique keywords and consumer information.” ¶ 20 “Print or direct mailing provides marketers an advertising channel to inform potential customers of a product that does not require a consumer to first contact the marketer. For example, through advertisements in newspapers or magazines or inserts or coupons in mailings sent to a consumer's residence, a marketer informs the consumer of a product. Such advertising could include but is not limited to coupons, one-page advertisements, television and radio advertisement or websites. A short code and an access code or keyword can be added to the advertising. In general, the code and keyword may be communicated to the interested consumer in any fashion as long as it is not first through the mobile unit. In one example, a mailing could indicate that there is a two for one pizza deal. when you send a text message with a SMS short code and a keyword (e.g., "pizza123@98765" or "text pizza123 to 98765 for a two for one pizza deal"). Accordingly, through specific advertising channels such as print or direct mailing, a marketer can introduce and inform potential customers of particular products associated with the marketer and subsequently entice the interested consumers to utilize their mobile unit to contact the marketer.” ¶ 22 “Based on the particular keyword sent by a mobile unit, the interested consumer is identified. For example, a marketer knows that the sender is interested in the two for one pizza deal and the marketer also can identify the interested consumer.” ¶ 23 “In one embodiment, based on the identified consumer, one or more databases can be accessed to correlate an identified consumer’s interest or habits that are relevant to the directed advertising campaign and/or the marketer that initially provided the short code and keyword.” ¶ 25 “Each mobile unit may transmit electronic data that is received by a service provider 20.” ¶ 26 “Also included in the system is a market server 30 operationally connected to or integrated with a market database 35. The market server in one embodiment is connected to the service provider 20 or integrated with the service provider. The market server correlates the received SMS Short Code and keyword to a particular marketer record. The record in one embodiment is retrieved from the market database 35 through a query generated by the market server. The record in one embodiment relates a marketer to a particular marketing campaign associated with the received SMS Short Code. Also included in the record or in another record pointed to by the record is an identifier of the caller or sender of the SMS Short Code. In one embodiment, the market server correlates a mailing list, which includes contact information for one or more consumers, to the received keyword to locate and extract the consumer contact information from the list based on the received key word.” ¶ 32 “The request includes but is not limited to a consumer name, address, or phone number.” Also see at least Figures 1-4): 
receiving, by the intermediary server system, coupled to the mobile telephone carrier interface, mobile phone data including the code and the telephone number of a mobile telephone of the specific individual, wherein the intermediary server system is coupled to a direct mail program database system, the program database system storing record data, for each one of the identified individuals, including the specific individual, such individual's name, address, and code (Abstract “Systems and processes are provided that merge print and/or direct mailing marketing with mobile marketing to assist marketers to identify an interested consumer with the desired product/service in which messages are transmitted between mobile units and at least one market server to identify and provide specific messages identifying users of the mobile units and offers related to a desired product and/or service. The market server identifies such messages through the use of a market database containing unique keywords and consumer information.” ¶ 20 “Print or direct mailing provides marketers an advertising channel to inform potential customers of a product that does not require a consumer to first contact the marketer. For example, through advertisements in newspapers or magazines or inserts or coupons in mailings sent to a consumer's residence, a a mailing could indicate that there is a two for one pizza deal. when you send a text message with a SMS short code and a keyword (e.g., "pizza123@98765" or "text pizza123 to 98765 for a two for one pizza deal"). Accordingly, through specific advertising channels such as print or direct mailing, a marketer can introduce and inform potential customers of particular products associated with the marketer and subsequently entice the interested consumers to utilize their mobile unit to contact the marketer.” ¶ 22 “Based on the particular keyword sent by a mobile unit, the interested consumer is identified. For example, a marketer knows that the sender is interested in the two for one pizza deal and the marketer also can identify the interested consumer.” ¶ 23 “In one embodiment, based on the identified consumer, one or more databases can be accessed to correlate an identified consumer’s interest or habits that are relevant to the directed advertising campaign and/or the marketer that initially provided the short code and keyword.” ¶ 25 “Each mobile unit may transmit electronic data that is received by a service provider 20.” ¶ 26 “Also included in the system is a market server 30 operationally connected to or integrated with a market database 35. The market server in one embodiment is connected to the service provider 20 or integrated with the service provider. The market server correlates the received SMS Short Code and keyword to a particular marketer record. The record in one embodiment is retrieved from the market database 35 through a query generated by the market server. The record in one embodiment relates a marketer to a particular marketing campaign associated with the received SMS Short Code. Also included in the record or in another record pointed to by the record is an identifier of the caller or sender of the SMS Short Code. In one embodiment, the market server correlates a mailing list, which includes contact information for one or more consumers, to the received keyword to locate and extract the consumer contact information from the list based on the received key word.” ¶ 32 “The request includes but is not limited to a consumer name, address, or phone number.” Also see at least Figures 1-4); 
storing, by the intermediary server system, in the program database system, in association with the record data in the direct mail program database system for the specific individual, the telephone number of the mobile telephone number of the specific individual (Abstract “Systems and processes are provided that merge print and/or direct mailing marketing with mobile marketing to assist marketers to identify an interested consumer with the desired product/service in which messages are transmitted between mobile units and at least one market server to identify and provide specific messages identifying users of the mobile units and offers related to a desired product and/or service. The market server identifies such messages through the use of a market database containing unique keywords and consumer information.” ¶ 20 “Print or direct mailing provides marketers an advertising channel to inform potential customers of a product that does not require a consumer to first contact the marketer. For example, through advertisements in newspapers or magazines or inserts or coupons in mailings sent to a consumer's residence, a marketer informs the consumer of a product. Such advertising could include but is not limited to coupons, one-page advertisements, television and radio advertisement or websites. A short code and an access code or keyword can be added to the advertising. In general, the code and keyword may be communicated to the interested consumer in any fashion as long as it is not first through the mobile unit. In one example, a mailing could indicate that there is a two for one pizza deal. when you send a text message with a SMS short code and a keyword (e.g., "pizza123@98765" or "text pizza123 to 98765 for a two for one pizza deal"). Accordingly, through specific advertising channels such as print or direct mailing, a marketer can introduce and inform potential customers of particular products associated with the marketer and subsequently entice the interested consumers to utilize their mobile unit to contact the marketer.” ¶ 22 “Based on the particular keyword sent by a mobile one or more databases can be accessed to correlate an identified consumer’s interest or habits that are relevant to the directed advertising campaign and/or the marketer that initially provided the short code and keyword.” ¶ 25 “Each mobile unit may transmit electronic data that is received by a service provider 20.” ¶ 26 “Also included in the system is a market server 30 operationally connected to or integrated with a market database 35. The market server in one embodiment is connected to the service provider 20 or integrated with the service provider. The market server correlates the received SMS Short Code and keyword to a particular marketer record. The record in one embodiment is retrieved from the market database 35 through a query generated by the market server. The record in one embodiment relates a marketer to a particular marketing campaign associated with the received SMS Short Code. Also included in the record or in another record pointed to by the record is an identifier of the caller or sender of the SMS Short Code. In one embodiment, the market server correlates a mailing list, which includes contact information for one or more consumers, to the received keyword to locate and extract the consumer contact information from the list based on the received key word.” Also see at least Figures 1-4); 
retrieving, from the program database, by the intermediary server system, based on the received code, an advertiser message on behalf of the advertiser pertinent to the specific individual, and causing the advertiser message to be delivered to the mobile telephone of the specific individual by the mobile telephone carrier interface (Abstract “Systems and processes are provided that merge print and/or direct mailing marketing with mobile marketing to assist marketers to identify an interested consumer with the desired product/service  in which messages are transmitted between mobile units and at least one market server to identify and provide specific messages identifying users of the mobile units and offers related to a desired product and/or service. The market server identifies such messages mailings sent to a consumer's residence, a marketer informs the consumer of a product. Such advertising could include but is not limited to coupons, one-page advertisements, television and radio advertisement or websites. A short code and an access code or keyword can be added to the advertising. In general, the code and keyword may be communicated to the interested consumer in any fashion as long as it is not first through the mobile unit. In one example, a mailing could indicate that there is a two for one pizza deal. when you send a text message with a SMS short code and a keyword (e.g., "pizza123@98765" or "text pizza123 to 98765 for a two for one pizza deal"). Accordingly, through specific advertising channels such as print or direct mailing, a marketer can introduce and inform potential customers of particular products associated with the marketer and subsequently entice the interested consumers to utilize their mobile unit to contact the marketer.” ¶ 22 “Based on the particular keyword sent by a mobile unit, the interested consumer is identified. For example, a marketer knows that the sender is interested in the two for one pizza deal and the marketer also can identify the interested consumer.” ¶ 23 “In one embodiment, based on the identified consumer, one or more databases can be accessed to correlate an identified consumer’s interest or habits that are relevant to the directed advertising campaign and/or the marketer that initially provided the short code and keyword.” ¶ 25 “Each mobile unit may transmit electronic data that is received by a service provider 20.” ¶ 26 “Also included in the system is a market server 30 operationally connected to or integrated with a market database 35. The market server in one embodiment is connected to the service provider 20 or integrated with the service provider. The market server correlates the received SMS Short Code and keyword to a particular marketer record. The record in one embodiment is retrieved from the market database 35 through a query generated by the market the market server correlates a mailing list, which includes contact information for one or more consumers, to the received keyword to locate and extract the consumer contact information from the list based on the received key word.” ¶ 32 “The request includes but is not limited to a consumer name, address, or phone number.” Also see at least Figures 1-4); and 
wherein the intermediary server system, […], and the mobile telephone carrier interface are mutually distinct entities (Figure 1. Also see citations above.).
whereupon the direct mail interaction between the specific individual and the specific advertiser is transformed into an electronic relationship based directly on utilization by the specific individual of the code and the text-to phone number in an environment provided by the intermediary server system (The Examiner notes that the above italicized and underlined limitations are intended use language and/or nonfunctional descriptive material that is not given patentable weight. However, see at least Abstract “Systems and processes are provided that merge print and/or direct mailing marketing with mobile marketing to assist marketers to identify an interested consumer with the desired product/service in which messages are transmitted between mobile units and at least one market server to identify and provide specific messages identifying users of the mobile units and offers related to a desired product and/or service. The market server identifies such messages through the use of a market database containing unique keywords and consumer information.” ¶ 20 “Print or direct mailing provides marketers an advertising channel to inform potential customers of a product that does not require a consumer to first contact the marketer. For example, through advertisements in newspapers or magazines or inserts or coupons in mailings sent to a consumer's residence, a marketer informs the consumer of a product. Such advertising could include but is not limited to coupons, one-page advertisements, television and radio a mailing could indicate that there is a two for one pizza deal. when you send a text message with a SMS short code and a keyword (e.g., "pizza123@98765" or "text pizza123 to 98765 for a two for one pizza deal"). Accordingly, through specific advertising channels such as print or direct mailing, a marketer can introduce and inform potential customers of particular products associated with the marketer and subsequently entice the interested consumers to utilize their mobile unit to contact the marketer.” ¶ 22 “Based on the particular keyword sent by a mobile unit, the interested consumer is identified. For example, a marketer knows that the sender is interested in the two for one pizza deal and the marketer also can identify the interested consumer.” ¶ 23 “In one embodiment, based on the identified consumer, one or more databases can be accessed to correlate an identified consumer’s interest or habits that are relevant to the directed advertising campaign and/or the marketer that initially provided the short code and keyword.” ¶ 25 “Each mobile unit may transmit electronic data that is received by a service provider 20.” ¶ 26 “Also included in the system is a market server 30 operationally connected to or integrated with a market database 35. The market server in one embodiment is connected to the service provider 20 or integrated with the service provider. The market server correlates the received SMS Short Code and keyword to a particular marketer record. The record in one embodiment is retrieved from the market database 35 through a query generated by the market server. The record in one embodiment relates a marketer to a particular marketing campaign associated with the received SMS Short Code. Also included in the record or in another record pointed to by the record is an identifier of the caller or sender of the SMS Short Code. In one embodiment, the market server correlates a mailing list, which includes contact information for one or more consumers, to the received keyword to locate and extract the consumer contact information from the list based on the received key word.” Also see at least Figures 1-4).
providing data including the name and mobile telephone number of the specific individual (The Examiner notes that the above italicized and underlined limitations are not give patentable weight because they are nonfunctional descriptive material and/or intended use language. However, for the sake of advancing prosecution, all limitations of all claims will be considered. See at least Abstract “Systems and processes are provided that merge print and/or direct mailing marketing with mobile marketing to assist marketers to identify an interested consumer with the desired product/service in which messages are transmitted between mobile units and at least one market server to identify and provide specific messages identifying users of the mobile units and offers related to a desired product and/or service. The market server identifies such messages through the use of a market database containing unique keywords and consumer information.” ¶ 20 “Print or direct mailing provides marketers an advertising channel to inform potential customers of a product that does not require a consumer to first contact the marketer. For example, through advertisements in newspapers or magazines or inserts or coupons in mailings sent to a consumer's residence, a marketer informs the consumer of a product. Such advertising could include but is not limited to coupons, one-page advertisements, television and radio advertisement or websites. A short code and an access code or keyword can be added to the advertising. In general, the code and keyword may be communicated to the interested consumer in any fashion as long as it is not first through the mobile unit. In one example, a mailing could indicate that there is a two for one pizza deal. when you send a text message with a SMS short code and a keyword (e.g., "pizza123@98765" or "text pizza123 to 98765 for a two for one pizza deal"). Accordingly, through specific advertising channels such as print or direct mailing, a marketer can introduce and inform potential customers of particular products associated with the marketer and subsequently entice the interested consumers to utilize their mobile unit to contact the marketer.” ¶ 22 “Based on the particular keyword sent by a mobile unit, the interested consumer is identified. For example, a marketer knows that the sender is interested in the two for one one or more databases can be accessed to correlate an identified consumer’s interest or habits that are relevant to the directed advertising campaign and/or the marketer that initially provided the short code and keyword.” ¶ 25 “Each mobile unit may transmit electronic data that is received by a service provider 20.” ¶ 26 “Also included in the system is a market server 30 operationally connected to or integrated with a market database 35. The market server in one embodiment is connected to the service provider 20 or integrated with the service provider. The market server correlates the received SMS Short Code and keyword to a particular marketer record. The record in one embodiment is retrieved from the market database 35 through a query generated by the market server. The record in one embodiment relates a marketer to a particular marketing campaign associated with the received SMS Short Code. Also included in the record or in another record pointed to by the record is an identifier of the caller or sender of the SMS Short Code. In one embodiment, the market server correlates a mailing list, which includes contact information for one or more consumers, to the received keyword to locate and extract the consumer contact information from the list based on the received key word.” Also see at least Figures 1-4).  
Goldsmith fails to explicitly disclose transmitting, by the intermediate server system, to a computer system of the specific advertiser, a sales lead message and […] the computer system of the specific advertiser [is a mutually distinct entity]. 
However, Davidow teaches transmitting, by the intermediate server system, to a computer system of the specific advertiser, a sales lead message (The Examiner notes that the above italicized and underlined limitation is nonfunctional descriptive material and/or intended use language that is not given patentable weight. However, see at least (¶ 12 “Often, however, the goal of the advertisement is to obtain contact information (or leads) for web site visitors who indicate that they are interested in the product being advertised. Lead generation is the process of collecting and delivering to an advertiser the user information that the user has entered, acknowledging the user's interest in a product or service of the advertiser or of the web host itself. Knowing such information enables the advertiser or the web host to replicate that success and begin to maximize their return on investment. In addition, it is important for the sales person receiving the lead to know exactly who is the web site visitor (or prospect) who responded to the advertisement. This allows the client to focus its marketing efforts on those most likely to purchase, leading to more cost-effective sales techniques.”); and 
[…] the computer system of the specific advertiser [is a mutually distinct entity] (Figure 6 shows Advertising Host Computer 609 being a mutually distinct entity. Also see ¶ 72 and citations above.). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the advertising method as disclosed by Goldsmith by combining the lead generation that is collected and delivered to an advertiser as taught by Davidow, because doing so would enable advertisers to know such information to replicate the success and being to maximize their return on investment. This would allow advertisers to focus its marketing efforts on those most likely to purchase, leading to more cost-effective sales techniques (Davidow, ¶ 12). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, it recites substantially similar limitations as claim 1. Therefore, claim 12 is rejected using the same rationale. Claims 12-19 recite the additional limitation of A non-transitory computer storage medium encoded with instructions. Goldsmith fails to explicitly disclose his limitation. However, Davidow teaches this limitation in at least ¶ 74. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the advertising method as disclosed by Goldsmith by combining the computer storage medium as taught by Davidow, because doing so would obtain slight broader 

As per Claim 2, Goldsmith discloses wherein the record data stored in the program database system includes, for each corresponding one of the identified individuals, the text-to phone number that is in the corresponding direct mail piece, and the mobile phone data received by the intermediary server system include the text-to phone number, and retrieving the advertiser message is based additionally on the text-to phone number (The Examiner notes that the above italicized and underlined limitations are nonfunctional descriptive material and/or intended use language that is not give patentable weight. However, see at least ¶ 26. Also see at least Abstract, Figures 1-4, and ¶¶ 20-25).

As per Claim 13, it recites substantially similar limitations as claim 2. Therefore, claim 13 is rejected using the same rationale. 

As per Claim 3, Goldsmith discloses further includes the address of the specific customer (The Examiner notes that the above italicized and underlined limitations are nonfunctional descriptive material and/or intended use language that is not given patentable weight. However, see at least ¶ 26. Also see at least Abstract, Figures 1-4, and ¶¶ 20-25).
Goldsmith fails to explicitly disclose wherein the sales lead message. 
However, Davidow teaches wherein the sales lead message (The Examiner notes that the above italicized and underlined limitation is nonfunctional descriptive material and/or intended use language that is not given patentable weight. However, see at least ¶ 12 “Often, however, the goal of the advertisement is to obtain contact information (or leads) for web site visitors who indicate that they are interested in the product being advertised. Lead generation is the process of collecting and delivering to an advertiser the user information that the user has entered, acknowledging the user's interest in a product or service of the advertiser or of the web host itself. Knowing such information enables the advertiser or the web host to replicate that success and begin to maximize their return on investment. In addition, it is important for the sales person receiving the lead to know exactly who is the web site visitor (or prospect) who responded to the advertisement. This allows the client to focus its marketing efforts on those most likely to purchase, leading to more cost-effective sales techniques.”). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the advertising method as disclosed by Goldsmith by combining the lead generation that is collected and delivered to an advertiser as taught by Davidow, because doing so would enable advertisers to know such information to replicate the success and being to maximize their return on investment. This would allow advertisers to focus its marketing efforts on those most likely to purchase, leading to more cost-effective sales techniques (Davidow, ¶ 12). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, it recites substantially similar limitations as claim 3. Therefore, claim 14 is rejected using the same rationale. 

	As per Claim 4, Goldsmith discloses wherein the advertiser is a retailer (The Examiner notes that the above italicized and underlined limitations are nonfunctional descriptive material and/or intended use language that is not given patentable weight. However, see at least Abstract. Also see at least Figures 1-4 and ¶¶ 20-26).

As per Claim 15, it recites substantially similar limitations as claim 4. Therefore, claim 15 is rejected using the same rationale. 

As per Claim 6, Goldsmith discloses the advertiser message (The Examiner notes that the above italicized and underlined limitations are nonfunctional descriptive material and/or intended use language that is not given patentable weight. However, see at least ¶ 26. Also see at least Abstract, Figures 1-4, and ¶¶ 20-25).
Goldsmith fails to explicitly disclose wherein the sales lead message further includes.
However, Davidow teaches wherein the sales lead message further includes (The Examiner notes that the above italicized and underlined limitation is nonfunctional descriptive material and/or intended use language that is not given patentable weight. However, see at least ¶ 12 “Often, however, the goal of the advertisement is to obtain contact information (or leads) for web site visitors who indicate that they are interested in the product being advertised. Lead generation is the process of collecting and delivering to an advertiser the user information that the user has entered, acknowledging the user's interest in a product or service of the advertiser or of the web host itself. Knowing such information enables the advertiser or the web host to replicate that success and begin to maximize their return on investment. In addition, it is important for the sales person receiving the lead to know exactly who is the web site visitor (or prospect) who responded to the advertisement. This allows the client to focus its marketing efforts on those most likely to purchase, leading to more cost-effective sales techniques.”). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the advertising method as disclosed by Goldsmith by combining the lead generation that is collected and delivered to an advertiser as taught by Davidow, because doing so would enable advertisers to know such information to replicate the success and being to maximize their return on investment. This would allow advertisers to focus   

As per Claim 7, Goldsmith discloses further comprising, before the specific piece has been printed and delivered (¶ 7 “merge print or direct mail marketing with mobile marketing to assist marketers to identify an interested consumer with the desired product/service.” ¶ 27 “In one embodiment, the mailing list are obtained from a list owner via an owner’s list manager and service bureau. For example, a bank rents a list of names that has been enhanced with demographic information. Keywords are assigned to the contact information in the list as the list is loaded into the server or database.” ¶ 34 “FIGS. 5-6 illustrate an exemplary control panel used to interface with a market server and/or market database containing unique keywords and consumer information. As shown, each keyword 101 is considered a separate campaign and each keyword has a unique message 103 and unique customer information 105. The keyword in one embodiment is generated based on the customer's name and/or other customer identification information. Thus, the market server is able to locate and identify specific customer records in response to messages sent from a customer that match the customer with a specific campaign and thus a specific confirmation or response message without user interaction or intervention. In one embodiment, the market server for example is able to obtain the relevant information to get direct orders when the keyword is used as a response on a cell phone. For instance, a magazine subscription offer is mailed out (renewal notice or new subscription) and says text GOLD123 to 74621 and we'll : 
defining, on behalf of the specific advertiser, a program to solicit business, including, as a part of such defining, defining the written content relating to the offering by the specific advertiser (¶ 7 “merge print or direct mail marketing with mobile marketing to assist marketers to identify an interested consumer with the desired product/service.” ¶ 27 “In one embodiment, the mailing list are obtained from a list owner via an owner’s list manager and service bureau. For example, a bank rents a list of names that has been enhanced with demographic information. Keywords are assigned to the contact information in the list as the list is loaded into the server or database.” ¶ 34 “FIGS. 5-6 illustrate an exemplary control panel used to interface with a market server and/or market database containing unique keywords and consumer information. As shown, each keyword 101 is considered a separate campaign and each keyword has a unique message 103 and unique customer information 105. The keyword in one embodiment is generated based on the customer's name and/or other customer identification information. Thus, the market server is able to locate and identify specific customer records in response to messages sent from a customer that match the customer with a specific campaign and thus a specific confirmation or response message without user interaction or intervention. In one embodiment, the market server for example is able to obtain the relevant information to get direct orders when the keyword is used as a response on a cell phone. For instance, a magazine subscription offer is mailed out (renewal notice or new subscription) and says text GOLD123 to 74621 and we'll place your order or renew you for 1 year. Since the keyword is unique, the market server can identify who has responded to the offer. Additionally, the unique response message tailored to the customer can provide the option to pay by dialing ; and 
preparing the direct mail program database by (¶ 7 “merge print or direct mail marketing with mobile marketing to assist marketers to identify an interested consumer with the desired product/service.” ¶ 27 “In one embodiment, the mailing list are obtained from a list owner via an owner’s list manager and service bureau. For example, a bank rents a list of names that has been enhanced with demographic information. Keywords are assigned to the contact information in the list as the list is loaded into the server or database.” ¶ 34 “FIGS. 5-6 illustrate an exemplary control panel used to interface with a market server and/or market database containing unique keywords and consumer information. As shown, each keyword 101 is considered a separate campaign and each keyword has a unique message 103 and unique customer information 105. The keyword in one embodiment is generated based on the customer's name and/or other customer identification information. Thus, the market server is able to locate and identify specific customer records in response to messages sent from a customer that match the customer with a specific campaign and thus a specific confirmation or response message without user interaction or intervention. In one embodiment, the market server for example is able to obtain the relevant information to get direct orders when the keyword is used as a response on a cell phone. For instance, a magazine subscription offer is mailed out (renewal notice or new subscription) and says text GOLD123 to 74621 and we'll place your order or renew you for 1 year. Since the keyword is unique, the market server can identify who has responded to the offer. Additionally, the unique response message tailored to the customer can provide the option to pay by dialing a phone number or going to a mobile web site with a hyperlink in the message.” Also see at least Figures 1-4 and ¶¶ 20-26): 
selecting, from a set of databases, records of individuals having demographic characteristics matching those of the specific advertiser for the program, the selected records corresponding to the identified individuals (¶ 7 “merge print or direct mail marketing FIGS. 5-6 illustrate an exemplary control panel used to interface with a market server and/or market database containing unique keywords and consumer information. As shown, each keyword 101 is considered a separate campaign and each keyword has a unique message 103 and unique customer information 105. The keyword in one embodiment is generated based on the customer's name and/or other customer identification information. Thus, the market server is able to locate and identify specific customer records in response to messages sent from a customer that match the customer with a specific campaign and thus a specific confirmation or response message without user interaction or intervention. In one embodiment, the market server for example is able to obtain the relevant information to get direct orders when the keyword is used as a response on a cell phone. For instance, a magazine subscription offer is mailed out (renewal notice or new subscription) and says text GOLD123 to 74621 and we'll place your order or renew you for 1 year. Since the keyword is unique, the market server can identify who has responded to the offer. Additionally, the unique response message tailored to the customer can provide the option to pay by dialing a phone number or going to a mobile web site with a hyperlink in the message.” Also see at least Figures 1-4 and ¶¶ 20-26); and 
adding to each of the selected records, the corresponding code, the corresponding text-to phone number, and a corresponding advertiser message pertinent to the individual identified by such record (¶ 7 “merge print or direct mail marketing with mobile marketing to assist marketers to identify an interested consumer with the desired product/service.” ¶ 27 “In one embodiment, the mailing list are obtained from a list owner via an owner’s list manager and service bureau. For example, a bank rents a list of names that has FIGS. 5-6 illustrate an exemplary control panel used to interface with a market server and/or market database containing unique keywords and consumer information. As shown, each keyword 101 is considered a separate campaign and each keyword has a unique message 103 and unique customer information 105. The keyword in one embodiment is generated based on the customer's name and/or other customer identification information. Thus, the market server is able to locate and identify specific customer records in response to messages sent from a customer that match the customer with a specific campaign and thus a specific confirmation or response message without user interaction or intervention. In one embodiment, the market server for example is able to obtain the relevant information to get direct orders when the keyword is used as a response on a cell phone. For instance, a magazine subscription offer is mailed out (renewal notice or new subscription) and says text GOLD123 to 74621 and we'll place your order or renew you for 1 year. Since the keyword is unique, the market server can identify who has responded to the offer. Additionally, the unique response message tailored to the customer can provide the option to pay by dialing a phone number or going to a mobile web site with a hyperlink in the message.” Also see at least Figures 1-4 and ¶¶ 20-26); and 
causing the set of direct mail pieces to be printed and delivered, with each direct mail piece satisfying the foregoing conditions (¶ 7 “merge print or direct mail marketing with mobile marketing to assist marketers to identify an interested consumer with the desired product/service.” ¶ 27 “In one embodiment, the mailing list are obtained from a list owner via an owner’s list manager and service bureau. For example, a bank rents a list of names that has been enhanced with demographic information. Keywords are assigned to the contact information in the list as the list is loaded into the server or database.” ¶ 34 “FIGS. 5-6 illustrate an exemplary control panel used to interface with a market server and/or market database containing unique keywords and consumer information. As shown, each keyword 101 is . 

As per Claim 8, Goldsmith discloses wherein the computer processes further comprise (Figures 1-4 and ¶¶ 20-26): 
receiving, by the intermediary server system, individual interest data from the mobile telephone of the specific individual, the individual interest data characterizing further interests of the specific individual (Figure 6 and ¶ 34. Also see at least Figures 1-5 and ¶¶ 20-26); 
storing, by the intermediary server system, in the program database system, in association with the record data in the direct mail program database for the specific individual, information, based on the individual interest data, characterizing further interests of the specific individual (Figure 6 and ¶ 34. Also see at least Figures 1-5 and ¶¶ 20-26); and 
including, by the intermediary server system, information, based on the individual interest data, characterizing further interests of the specific individual (Figure 6 and ¶ 34. Also see at least Figures 1-5 and ¶¶ 20-26).
Goldsmith fails to explicitly disclose in the sales lead message. 
However, Davidow teaches in the sales lead message (¶ 12 “Often, however, the goal of the advertisement is to obtain contact information (or leads) for web site visitors who indicate that they are interested in the product being advertised. Lead generation is the process of collecting and delivering to an advertiser the user information that the user has entered, acknowledging the user's interest in a product or service of the advertiser or of the web host itself. Knowing such information enables the advertiser or the web host to replicate that success and begin to maximize their return on investment. In addition, it is important for the sales person receiving the lead to know exactly who is the web site visitor (or prospect) who responded to the advertisement. This allows the client to focus its marketing efforts on those most likely to purchase, leading to more cost-effective sales techniques.”). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the advertising method as disclosed by Goldsmith by combining the lead generation that is collected and delivered to an advertiser as taught by Davidow, because doing so would enable advertisers to know such information to replicate the success and being to maximize their return on investment. This would allow advertisers to focus its marketing efforts on those most likely to purchase, leading to more cost-effective sales techniques (Davidow, ¶ 12). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



As per Claim 9, Goldsmith discloses wherein the data characterizing further interests of the specific individual are a set of alphanumeric characters added by the specific individual to the code according to a further instruction provided in the written content of each direct mail piece (Figure 6 and ¶ 34. Also see at least Figures 1-5 and ¶¶ 20-26).

As per Claim 19, it recites substantially similar limitations as claim 9. Therefore, claim 12 is rejected using the same rationale. 

As per Claim 10, Goldsmith wherein the data characterizing further interests of the specific individual are a set of alphanumeric characters added by the specific individual as a suffix to the code according to a further instruction provided in the written content of each direct mail piece (Figure 6 and ¶ 34. Also see at least Figures 1-5 and ¶¶ 20-26).

As per Claim 11, Goldsmith discloses wherein the data characterizing further interests of the specific individual are provided by the specific individual in response to a text message query included in the advertiser message (Figure 6 and ¶ 34. Also see at least Figures 1-5 and ¶¶ 20-26).

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith in view of Davidow, in further view of Official Notice. 

	As per Claim 5, Goldsmith discloses wherein storing, by the intermediary server system, in the program database system, in association with the record data in the direct mail program database for the specific individual (¶ 26. Also see at least Abstract, Figures 1-4, and ¶¶ 20-25). 
	Goldsmith fails to explicitly disclose and the sales lead message.  
	However, Davidow teaches and the sales lead message (¶ 12 “Often, however, the goal of the advertisement is to obtain contact information (or leads) for web site visitors who indicate that they are interested in the product being advertised. Lead generation is the process of collecting and delivering to an advertiser the user information that the user has entered, acknowledging the user's interest in a product or service of the advertiser or of the web host itself. Knowing such information enables the advertiser or the web host to replicate that success and begin to maximize their return on investment. In addition, it is important for the sales person receiving the lead to know exactly who is the web site visitor (or prospect) who responded to the advertisement. This allows the client to focus its marketing efforts on those most likely to purchase, leading to more cost-effective sales techniques.”). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the advertising method as disclosed by Goldsmith by combining the lead generation that is collected and delivered to an advertiser as taught by Davidow, because doing so would enable advertisers to know such information to replicate the success and being to maximize their return on investment. This would allow advertisers to focus its marketing efforts on those most likely to purchase, leading to more cost-effective sales techniques (Davidow, ¶ 12). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
The combination of Goldman/Davidow fail to explicitly teach includes storing a time stamp for the time of the corresponding text message, further includes the time stamp.
includes storing a time stamp for the time of the corresponding text message, further includes the time stamp is old and well-known. For example, it is old and well-known that when two or more users are texting each other that each message sent and received will display a timestamp. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the record data as disclosed by Goldsmith by combining this feature, because doing so would prevent a user from receiving a coupon after an expiration time for the coupon has elapsed. The combination is also merely the use of old and well-known elements that yield to predictable results.  

As per Claim 16, it recites substantially similar limitations as claim 5. Therefore, claim 16 is rejected using the same rationale. 

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “As pointed out in section I(B) above, however, Goldsmith’s system already and immediately puts the advertiser in possession of the contact and response information of the interested consumer, because the information comes from the market server, which is available to the advertiser. In other words, the Office Action lacks an evidentiary basis for the combination of Goldstein and Davidow. […] Applying the principles of Nuvasive and Personal Web Technologies to the present application, it can be seen that, because the advertiser already has the information that the combination with Davidow is said to bestow, a person of ordinary skill in the at would not be guided by the purported rationale offered at the beginning of this section I(C). Accordingly, the Office Action fails to establish a prima facie case for rejection, and the rejection should be withdrawn.” 

	In response, the Examiner respectfully disagrees. After further review of the prior art, the combination of Goldsmith/Davidow as modified above teach the newly added limitation because Figure 1 of Goldsmith shows the intermediary server system and the mobile telephone carrier interface as being mutually distinct entities, and Figure 6 Element 609 of Davidow shows the computer system of the specific advertiser as being a mutually distinct entity. 
	With regard to the argument that because the advertiser already has the information, that a person of ordinary skill in the art would not have been guided to combine Davidow, the Examiner respectfully disagree. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner notes that “the prior art’s disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed” (see MPEP 2143.01 (I)). The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Goldsmith discloses the claimed advertising method, but fails to explicitly disclose that the lead generation is delivered to a computer system of the specific advertiser. However, in the same field of endeavor, Davidow teaches this limitation as outlined above, and a rationale for combining is found in at least ¶ 12 (i.e., to replicate the success and being to maximize their 

Argument B: “The limitation of the independent claims, which require distinct communication among three computing entities – the mobile carrier interface, the intermediary server system, and the computer system of the specific advertiser – are not abstract ideas. […] These processes cannot be performed in the human mind because they are actually communications among computing devices. […] Assuming arguendo that the independent claims were directed to an abstract idea, taken as a whole, they integrate the exception into a practical application. […] In the present case, the claims define a transformation in ‘direct marketing interaction between the specific individual and the specific advertiser,’ so that it ‘is converted into a multimodal relationship based directly on utilization by the specific individual of the code and the text-to phone number in an environment provided by the intermediary server system.’ This is a significant an important transformation that manifestly involves a practical application of the alleged abstract idea.” 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regard to the argument that the mobile carrier interface, the intermediary server system, and the computer system of the specific advertiser are not abstract ideas, the Examiner agrees. These limitations are considered as additional elements, and are addressed above in Step 2A Prong 2 and in Step 2B of the analysis. The specific limitations outlined above that describe or set forth the abstract idea in Step 2A Prong 1 are limitations that are considered “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. The Examiner notes that the “number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings” (see p. 5 of October 2019 Update: Subject Matter Eligibility). Thus, the claims recite a mental process. The additional elements do not integrate the judicial exception into a practical application or amount to significantly more because they are being used as tools, in their ordinary capacity, to perform the abstract idea. 
With regard to the argument that “the claims define a transformation in ‘direct marketing interaction between the specific individual and the specific advertiser,’ so that it ‘is converted into a multimodal relationship based directly on utilization by the specific individual of the code and the text-to phone number in an environment provided by the intermediary server system.’ This is a significant an important transformation that manifestly involves a practical application of the alleged abstract idea”, the Examiner respectfully disagrees. The claims are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea. Unlike in DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the internet, here the claimed invention amounts to merely reciting the performance of a business practice along with the requirement to specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). 	Therefore, the claims still do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Official Notice
The Examiner notes that Applicant has not adequately traversed the Official Notice taken in previous actions. “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art" (see MPEP 2144.03(c)). Since the Applicant has not adequately traversed the Official Notice taken in the previous actions, the common knowledge or well-known in the art statement is taken to be admitted prior art because the traverse was inadequate.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681